Per Curiam.

Concededly the judgment debtor is a nonresident of this State. Though a revivor action such as this is clearly authorized by statute (Civ. Prac. Act, § 484), it is still incumbent upon the party seeking to effect the service of process to show compliance with one of the methods of substituted service which the statutes of the State permit (Importers & Traders’ Nat. Bank v. Quackenbush, 143 N. Y. 567, 571; 144 A. L. R. 403, et seq.; Parks v. Welsch, 198 Misc. 469).
*517The attempted service herein was not made pursuant to any court order. The statute specifically provides for cases in which personal service may be made out of the State without a court order (Civ. Prac. Act, § 235). However, this type of action is not one enumerated in which personal service without the State is permissible without a court order, nor is the judgment debtor domiciled in the State. Jurisdiction of defendant was not obtained.
The order should be reversed and the complaint should be dismissed for lack of jurisdiction over the person of defendant.